             Case 2:19-cv-00575-DWA Document 17 Filed 05/14/20 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JODIE LYNN DAVIS                                      )
                                                      ) No. 19-575
           v.

ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY



                                           OPINION AND ORDER

                                                   SYNOPSIS

           In this action, Plaintiff filed an application for supplemental social security income

disaibility benefits, alleging disability due to physical and mental impairments. Her application

was denied initially, and upon hearing by an Administrative Law Judge (“ALJ”) by decision

dated September 19, 2014. Upon appeal, this Court remanded the matter.1 Following a hearing,

the ALJ denied Plaintiff’s claim by decision dated November 2, 2018. The Appeals Council

denied her request for review. Before the Court are the parties’ Cross-Motions for Summary

Judgment. For the following reasons, Plaintiff’s Motion will be denied, and Defendant’s

granted.

                                                      OPINION

      I.        STANDARD OF REVIEW

           Judicial review of the Commissioner's final decisions on disability claims is provided by

statute. 42 U.S.C. §§ 405(g) 6 and 1383(c)(3) 7. Section 405(g) permits a district court to review

the transcripts and records upon which a determination of the Commissioner is based, and the

court will review the record as a whole. See 5 U.S.C. §706. When reviewing a decision, the


1
    Judge Bloch initially remanded the matter by Opinion and Order dated March 30, 2017.

                                                         1
          Case 2:19-cv-00575-DWA Document 17 Filed 05/14/20 Page 2 of 5



district court's role is limited to determining whether the record contains substantial evidence to

support an ALJ's findings of fact. Burns v. Barnhart, 312 F.3d 113, 118 (3d Cir. 2002).

Substantial evidence is defined as "such relevant evidence as a reasonable mind might accept as

adequate" to support a conclusion. Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995) (quoting

Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 28 L. Ed. 2d 842 (1971)). Substantial

evidence may be "something less than the weight of the evidence, and the possibility of drawing

two inconsistent conclusions from the evidence does not prevent [the ALJ's decision] from being

supported by substantial evidence." Consolo v. Fed. Maritime Comm'n, 383 U.S. 607, 620, 86 S.

Ct. 1018, 16 L. Ed. 2d 131 (1966). If the ALJ's findings of fact are supported by substantial

evidence, they are conclusive. 42 U.S.C. § 405(g); Richardson, 402 U.S. at 390.

         A district court cannot conduct a de novo review of the Commissioner's decision, or re-

weigh the evidence of record; the court can only judge the propriety of the decision with

reference to the grounds invoked by the Commissioner when the decision was rendered. Palmer

v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998); S.E.C. v. Chenery Corp., 332 U.S. 194, 196 - 97,

67 S. Ct. 1575, 91 L. Ed. 1995 (1947). Otherwise stated, “I may not weigh the evidence or

substitute my own conclusion for that of the ALJ. I must defer to the ALJ's evaluation of

evidence, assessment of the credibility of witnesses, and reconciliation of conflicting expert

opinions. If the ALJ's findings of fact are supported by substantial evidence, I am bound by those

findings, even if I would have decided the factual inquiry differently.” Brunson v. Astrue, No.

No. 10-6540, 2011 U.S. Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011) (citations omitted).

   II.      THE PARTIES’ MOTIONS

         First, Plaintiff argues that the ALJ erred at step 5 of the sequential analysis, because the

ALJ addressed vocational expert (“VE”) testimony, when none was presented at the hearing.



                                                   2
         Case 2:19-cv-00575-DWA Document 17 Filed 05/14/20 Page 3 of 5



Second, Plaintiff contends that the ALJ did not submit Plaintiff’s borderline intellectual

functioning and learning disability to a VE.

       Judge Bloch’s remand specifically related to the step three determination that Plaintiff did

not meet the requirements of Listing 12.05. In particular, Judge Bloch found that the ALJ failed

to sufficiently explain her step three findings in that regard, and remanded for “reconsideration

consistent with” his Order. Judge Bloch did not find error with respect to the ALJ’s step five

determination. Presently, Plaintiff points to SSR 00-4P, which addresses the use of VE

testimony, but does not point to any authority that would preclude the ALJ from considering

prior VE testimony under circumstances such as those present here. She asserts that the record

does not reflect any VE testimony regarding the positions of kitchen helper, medium packer, and

sorter. At her initial hearing, however, the VE did in fact testify regarding these occupations.

Plaintiff also claims that her borderline intellectual functioning and learning disability were not

submitted to a VE. In arriving at the hypothetical that the ALJ posed to the VE, however, the

ALJ considered Plaintiff’s intellectual limitations. Plaintiff was represented by counsel at her

initial hearing, and the hearing transcript reflects that Plaintiff’s counsel questioned the VE at

that time. In other words, the record does not suggest that Plaintiff was deprived of any rights

regarding the witness. Further, on remand, the ALJ arrived at an RFC identical to that posed to

the VE in the initial hearing. Under such circumstances, the ALJ was not required to solicit

additional vocational evidence. Cf., e.g., Centeno v. Comm'r of Soc. Sec., No. 13-2951, 2015

U.S. Dist. LEXIS 129035, at *14 (D.N.J. Sep. 25, 2015) (citing McKnight v. Astrue, 340 F.

App'x 176, 181 (5th Cir. 2009)). I find no error.




                                                  3
         Case 2:19-cv-00575-DWA Document 17 Filed 05/14/20 Page 4 of 5



                                         CONCLUSION

   For the foregoing reasons, I cannot conclude that the ALJ’s decision was not supported by

substantial evidence. Plaintiff’s Motion will be denied and Defendant’s granted. An appropriate

Order follows.

                                            BY THE COURT:



                                            ___________________________
                                            Donetta W. Ambrose
                                            Senior Judge, U.S. District Court

   Dated:        May 14, 2020




                                               4
        Case 2:19-cv-00575-DWA Document 17 Filed 05/14/20 Page 5 of 5



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JODIE LYNN DAVIS                      )
                                      ) No. 19-575
      v.

ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY



                                      ORDER

      AND NOW, this 14th day of May, 2020, it is hereby ORDERED, ADJUDGED, and

DECREED that Plaintiff’s Motion is DENIED, and Defendant’s GRANTED.



                                      BY THE COURT:



                                      ___________________________
                                      Donetta W. Ambrose
                                      Senior Judge, U.S. District Court




                                         5
